Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 1 of 34 PageID: 2114



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                         Civil Action No. 16-9158
 UNITED STATES OF AMERICA,
                                         Misc. No. 16-304
                   Plaintiff,
             -v-                         Hon. John Michael Vazquez, U.S.D.J.
 ANY AND ALL OWNERSHIP
 INTEREST HELD IN THE NAME, ON
 BEHALF OR FOR THE BENEFIT OF
 JOSEPH TAUB AND/OR JT CAPITAL
 LLC, et al.,
                   Defendants.



         REPLY BRIEF OF CLAIMANT JOSEPH TAUB IN SUPPORT
              OF HIS MOTION TO DISMISS THE AMENDED
            FORFEITURE COMPLAINT AND TO VACATE THE
               DECEMBER 9, 2016 RESTRAINING ORDER


  Lawrence S. Lustberg, Esq.            Jonathan R. Streeter, Esq.
  Jason R. Halpin, Esq.                 Roger A. Burlingame, Esq.
                                        Theodore E. Yale, Esq.
  GIBBONS P.C.                          DECHERT LLP
  One Gateway Center                    1095 Avenue of the Americas
  Newark, New Jersey 07102-5310         New York, New York 10025
  Phone: (973) 596-4500                 Phone: (212) 698-3500
  Fax: (973) 596-6328                   Fax: (212) 698-3599


                   Attorneys for Claimant Joseph Taub
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 2 of 34 PageID: 2115



                                        TABLE OF CONTENTS

                                                                                                              Page
 TABLE OF AUTHORITIES .................................................................................... ii
 I.       THE GOVERNMENT’S NEW THEORY OF COORDINATED
          TRADING DOES NOT ALLEGE A CRIME. ...............................................3

 II.      AS THE COURT HELD, THE GOVERNMENT MUST SHOW
          THAT IT CAN TRACE THE ASSETS IT HAS SEIZED TO
          MANIPULATIVE TRADING. .....................................................................14

 III.     EVEN IF THE GOVERNMENT COULD ALLEGE THAT THE
          TRADES WERE MANIPULATIVE, IT DOES NOT TRACE THE
          SEIZED FUNDS TO TAUB’S TRADING. .................................................18

 IV.      THE GOVERNMENT’S ALLEGATIONS OF MONEY
          LAUNDERING DO NOT SAVE ITS TRACING DEFICIENCIES............21

 V.       TAUB HAS SHOWN THAT THE GOVERNMENT HAS SEIZED
          MILLIONS OF DOLLARS IN PROCEEDS THAT FALL OUTSIDE
          EVEN THE INITIAL PATTERN ALLEGED. ............................................25

 CONCLUSION ........................................................................................................28




                                                           i
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 3 of 34 PageID: 2116



                                      TABLE OF AUTHORITIES

                                                                                                            Page(s)

 Cases
 Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ..................................................................................4, 24, 28

 Chris-Craft Indus., Inc. v. Piper Aircraft Corp.,
   480 F.2d 341 (2d Cir. 1973) ................................................................................. 5

 CP Stone Fort Holdings, LLC v. Doe (CP Stone II),
   No. 16 C 4991, 2017 WL 1093166 (N.D. Ill. Mar. 22, 2017).............................. 7

 CP Stone Fort Holdings, LLC v. Doe,
   No. 16 C 4991, 2016 WL 5934096 (N.D. Ill. Oct. 11, 2016).....................6, 7, 10

 Fowler v. UPMC Shadyside,
   578 F.3d 203 (3d Cir. 2009) ................................................................................. 9

 GFL Advantage Fund Ltd. v. Colkitt,
   272 F.3d 189 (3d Cir. 2001) ........................................................................passim

 Hoagburg v. Harrah’s Marina Hotel Casino,
   585 F. Supp. 1167 (D.N.J. 1984) ........................................................................ 13

 Kaley v. United States,
   571 U.S. 320 (2014) ............................................................................................ 18

 S.E.C. v. Coates,
    No. 94-cv-5361, 1994 WL 455558 (S.D.N.Y. Aug. 23, 1994) .......................... 18

 Santa Fe Indus., Inc. v. Green,
    430 U.S. 462 (1977) .......................................................................................... 4, 5

 Schreiber v. Burlington N., Inc.,
    568 F. Supp. 197 (D. Del. 1983), aff’d, 731 F.2d 163 (3d Cir.
    1984), aff’d, 472 U.S. 1 (1985) ............................................................................. 5

 ScripsAmerica, Inc. v. Ironridge Glob. LLC,
    119 F. Supp. 3d 1213 (C.D. Cal. 2015) ............................................................ 4, 8



                                                          ii
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 4 of 34 PageID: 2117



 Sullivan & Long, Inc. v. Scattered Corp.,
    47 F.3d 857 (7th Cir. 1995) .................................................................................. 5

 Trustcash Holdings, Inc. v. Moss,
    668 F. Supp. 2d 650 (D.N.J. 2009) ....................................................................... 5

 U.S. Commodity Futures Trading Comm’n v. Wilson,
    Civ. No. 13-7884, 2018 U.S. .............................................................................. 12

 United States v. $1,399,313.74 in U.S. Currency,
   591 F. Supp. 2d 365 (S.D.N.Y. 2008) ..........................................................22, 23

 United States v. $2,200,000 in U.S. Currency,
   No. 12-cv-3501, 2014 WL 1248663 (D. Md. Mar. 26, 2014) ............................ 17

 United States v. $448,342.85,
   969 F.2d 474 (7th Cir. 1992) ........................................................................19, 24

 United States v. $506,069.09 Seized From First Merit Bank,
   664 F. App’x 422 (6th Cir. 2016) ....................................................................... 17

 United States v. $8,221,877.16 in U.S. Currency ($8,221,877.16 I),
   330 F.3d 141 (3d Cir. 2003) ...................................................................15, 21, 24

 United States v. $8,221,877.16 in U.S. Currency ($8,221,877.16 II),
   No. 00-cv-2667 (D.N.J. July 7, 2004) ................................................................ 16

 United States v. Any & All Funds on deposit at JPMorgan Chase, No.
   12-cv-7530, 2013 WL 5511348 (S.D.N.Y. Oct. 2, 2013) .................................. 17

 United States v. Baker,
   227 F.3d 955 (7th Cir. 2000) .............................................................................. 22

 United States v. Bansal,
   663 F.3d 634 (3d Cir. 2011) ............................................................................... 22

 United States v. Clarkson Auto Elec., Inc.,
   No. 10-cr-6111, 2012 WL 345911 (W.D.N.Y. Feb. 1, 2012) ............................ 22

 United States v. Coffman,
   859 F. Supp. 2d 871 (E.D. Ky. 2012) ................................................................. 22



                                                         iii
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 5 of 34 PageID: 2118



 United States v. Coscia,
   866 F.3d 782 (7th Cir. 2017), cert. denied, 138 S. Ct. 1989 (2018) ..........6, 7, 11

 United States v. Mondragon,
   313 F.3d 862 (4th Cir. 2002) .............................................................................. 16

 United States v. Monsanto,
   491 U.S. 600 (1989) ......................................................................................15, 18

 United States v. Mulheren,
   938 F.2d 364 (2d Cir. 1991) ................................................................................. 6

 United States v. One Gulfstream G-V Jet Aircraft,
   941 F. Supp. 2d 1 (D.D.C. 2013) ........................................................................ 16

 United States v. One Partially Assembled Drag Racer,
   899 F. Supp. 1334 (D.N.J. 1995) ........................................................................ 16

 United States v. Puche,
   350 F.3d 1137 (11th Cir. 2003) ....................................................................23, 24

 United States v. Tencer,
   107 F.3d 1120 (5th Cir. 1997) ............................................................................ 24

 United States v. Two Parcels of Real Property,
   92 F.3d 1123 (11th Cir. 1996) ............................................................................ 17

 United States v. Voigt,
   89 F.3d 1050 (3d Cir. 1996) ........................................................................passim

 Statutes
 18 U.S.C. § 981(a) ................................................................................................... 21

 18 U.S.C. § 981(a)(1)(A) ......................................................................................... 15

 18 U.S.C. § 983(c)(3) ............................................................................................... 23

 18 U.S.C. § 984 ........................................................................................................ 15

 18 U.S.C. § 1956(a)(1)(A) & (B)............................................................................. 21




                                                             iv
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 6 of 34 PageID: 2119



 Other Authorities
 David Goodboy, 5 Market Manipulation Tactics And How To Avoid
   Them, Nasdaq (April 11, 2018, 03:30:00 PM),
   https://www.nasdaq.com/article/5-market-manipulation-tactics-
   and-how-to-avoid-them-cm946807 ...................................................................... 6

 Mary Schapiro, Chairman, U.S. Sec. & Exchange Comm’n,
   “Strengthening Our Equity Market Structure” (speech of Sep. 7,
   2010), available at
   https://www.sec.gov/news/speech/2010/spch090710mls.htm ........................... 10

 Rules
 Rule G(2)..................................................................................................4, 14, 15, 18

 Rule G(2)(f).............................................................................................................. 15




                                                              v
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 7 of 34 PageID: 2120




       The government accuses Joseph Taub of engaging in “Coordinated Trading
 Events” (“CTEs”), a term it made up for this litigation. In the original Complaint, a
 “typical” CTE followed a particular pattern involving short selling, [Dkt. 1]
 (“Compl.”) ¶ 20, and in some instances was done via “straw” accounts, Compl. ¶ 17,
 and in the face of warnings from brokerage firms, Compl. ¶¶ 45-50. But when
 pushed, the government conceded that less than 30% of Taub’s trades fit this pattern.
 See Transcript of May 15, 2018 Hearing (“Hrg. Tr.”) at 30:21-24. The remaining
 more than 70% were supported by conclusory allegations that coordinating trading
 in two accounts constituted market manipulation.
       In dismissing the Complaint, this Court found that the trading at issue
 “occurred in different manners,” and that for CTEs not fitting the pattern above, the
 government failed to adequately detail how they were manipulative. See Hrg. Tr. at
 39:8-13. Therefore, in any amended complaint, the Court held the government would
 need to show two things: “the first step is what’s the exact theory of manipulation.
 If it’s a viable theory, then what assets trace back to that manipulation?” Id.; see also
 id. at 81:1-7 (“First, pursuant to the supplemental rules, the United States is going to
 have to set forth sufficient allegations of the alleged criminal activity. Secondly,
 assuming that the United States is able to do so, they’re going to have to trace that
 criminal activity to the funds that they have seized pursuant to the complaint. And
 they’re going to have to do it precisely.”).
       These holdings are the law of the case. Yet the government ignores them.
 Rather than improve its allegations as the Court directed, the government eliminates
 its detailed description of typical CTEs from the Amended Complaint, substituting
 in its place a broad definition of the term and five CTE examples without description.
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 8 of 34 PageID: 2121




 Compare Compl. ¶¶ 20, 23-31 with [Dkt. 130] (“Am. Compl.”) 35-38; see also
 [Dkt. 162-1] (“Taub Mem.”) at 8-10, 14-16. The Amended Complaint still describes,
 at length, Taub’s supposed flouting of warning letters, Am. Compl. ¶ 62-67, and
 harps on his use of “straw” accounts. See id. ¶¶ 42-61, 165-72, 200-346. Indeed,
 almost a third of the document is taken up by descriptions of Taub’s “straw” account
 trading and of the profits that he derived from it. Id. But in its brief defending the
 sufficiency of its allegations, the government now expressly disavows the import of
 the conduct that the Court found could support a plausible theory of manipulation.
 Instead, without mentioning the Court’s order or explaining why it is not applicable,
 the government argues that the Amended Complaint’s broader, more generalized
 allegations—allegations that provide less detail about the trading and do not include
 the features upon which this Court relied in finding that the government could
 plausibly make out a crime—pass muster.
       The government’s rejection of the Court’s tracing order is even more explicit.
 In a footnote on page 49 of its brief—the first and only time the government even
 acknowledges the Court’s prior rulings—the government describes the law of the
 case as “the court’s statement . . . that the complaint must precisely trace tainted
 funds to specific trades.” [Dkt. 175] (“Gov. Mem.”) at 49 n.9. Dismissing the
 Court’s “statement” as inconsistent with the government’s prior explanation of the
 law, the government sets forth its own, contrary view: that it “need not trace the
 defendants in rem to illegal activity.” Id.
       The government’s repudiation of the Court’s order is extraordinary; but it is
 also understandable. For the government cannot both follow the Court’s ruling and
 make out a valid complaint. It cannot allege a valid theory of manipulation broad


                                               2
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 9 of 34 PageID: 2122




 enough to capture all the trading it wants to claim is illegal or the assets it has seized.
 And it cannot trace the seized property to specific illegal trades. For that reason, and
 those already set forth the by the Court, the Amended Complaint must be dismissed.

 I.    THE GOVERNMENT’S NEW THEORY OF COORDINATED
       TRADING DOES NOT ALLEGE A CRIME.
       Once Taub filed the instant motion pointing out that he earned millions of
 dollars from trades that lacked short sales, straw accounts and warning letters, the
 government disavowed those factors’ relevance to its theory of market manipulation.
 See, Gov. Mem. 72-74 (“The government’s definition of CTEs does not include
 receiving warnings from banks. . . . The government has defined CTEs in such a way
 that trading in a nominee name is not an element either of market manipulation
 broadly, or part of the government’s definition of CTEs. . . . The Amended
 Complaint’s definition of CTEs does not include whether the CTEs were comprised
 [sic] of short or long trades.” (emphasis added)). The government now states that
 there are not, as the Court found, multiple theories of manipulation, but just one: it
 contends that “all instances where two accounts are trading at the same time in one
 stock with one account . . . profiting from the movement in the price of the stock
 caused by the other account” were manipulative. Gov. Mem. at 30-31. In other
 words, the government argues that the Court’s previous reliance on allegations about
 “straw” accounts, short selling, and ignored warning letters from brokerage firms
 misconstrued the government’s theory, and that instead of alleging multiple patterns
 of manipulation—only some of which the Court found sufficient to withstand a
 motion to dismiss—the government is alleging just a single theory that does not
 require any of this conduct. It is, the government contends, the mere act of
 coordinated trading—even when the trading is done in Taub’s name and there are

                                             3
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 10 of 34 PageID: 2123




  no short sales or canceled orders—that constitutes market manipulation.
        In trying to capture all of Taub’s trading under this one broad theory, the
  government has created a more serious problem for itself. For without the elements
  that the Court found problematic, it is left with only the generalized, stripped down
  market manipulation theory that the Court has already found wanting. See Hrg. Tr.
  at 39:8-13 (“I know you say they’re manipulative, but . . . the first step is what’s the
  exact theory of manipulation[?]”), 79:20-80:11. This theory—that the mere use of
  two accounts to simultaneously trade the same stock constitutes manipulation—can
  only survive this motion if it states “a claim to relief that is plausible on its face.”
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).1
        It does not. The law is clear that the mere use of multiple accounts to make
  coordinated trades, in and of itself, is not manipulative. GFL Advantage Fund Ltd.
  v. Colkitt, 272 F.3d 189, 210 (3d Cir. 2001); see also ScripsAmerica, Inc. v.
  Ironridge Glob. LLC, 119 F. Supp. 3d 1213, 1237 (C.D. Cal. 2015). The Supreme
  Court has held that “‘[m]anipulation’ is virtually a term of art when used in
  connection with securities markets. The term refers generally to practices, such as
  wash sales, matched orders, or rigged prices, that are intended to mislead investors
  by artificially affecting market activity.” Santa Fe Indus., Inc. v. Green, 430 U.S.
  462, 476 (1977) (internal quotation marks omitted) (emphasis added). In the Third
  Circuit, “the essential element of the claim is that inaccurate information is being
  injected into the marketplace.” Colkitt, 272 F.3d at 205 (citation omitted) (emphasis


  1
    As this Court recognized, Rule G(2) of the Supplemental Rules for Admiralty or
  Maritime Claims and Asset Forfeiture Actions establishes a heightened pleading
  standard. Hrg. Tr. 68:14-17. This Court ruled that standard to be at least as high as
  the “plausibility” standard set forth in Twombly and its progeny. Id. at 68:20-69:8.

                                             4
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 11 of 34 PageID: 2124




  in original). Trading is not illegal because it affects market prices. Chris-Craft
  Indus., Inc. v. Piper Aircraft Corp., 480 F.2d 341, 383 (2d Cir. 1973) (“The securities
  laws do not proscribe all buying or selling which tends to raise or lower the price of
  a security.”). Indeed, because market prices represent a balance point between
  supply and demand, every order to buy or sell impacts the market to some degree.
  See [Dkt. 77 Ex. E] Expert Report of Haim Bodek (“Bodek Rpt.”) ¶ 35.
        Under this black letter law, real trades with third parties cannot be
  manipulative because they do not inject inaccurate information into the market.
  Colkitt, 272 F.3d at 210 n.10 (“[I]ncreasing the supply of stocks by selling them on
  the open market in legitimate transactions to real buyers does not artificially affect
  prices and therefore cannot be manipulative.” (emphasis in original)). After all, open
  market transactions only take place if there is another market participant who is
  willing to take the other side of the trade. Sullivan & Long, Inc. v. Scattered Corp.,
  47 F.3d 857, 864 (7th Cir. 1995) (holding that massive short selling that drove down
  stock’s price was not manipulative as a matter of law because it did not involve
  illusory transactions and dismissing complaint); see also Santa Fe Indus., 430 U.S.
  at 476 (holding that allegations of unreasonably low offer price in a squeeze-out
  merger was not manipulative because it did not artificially affect market activity);
  Schreiber v. Burlington N., Inc., 568 F. Supp. 197, 203 (D. Del. 1983), aff’d, 731
  F.2d 163 (3d Cir. 1984), aff’d, 472 U.S. 1 (1985) (holding that manipulation was not
  alleged where “[a]ll activity of the defendants that could have conceivably affected
  the price of the El Paso shares was done openly”); Trustcash Holdings, Inc. v. Moss,
  668 F. Supp. 2d 650, 663 (D.N.J. 2009) (holding that depressing share price by
  flooding the market was not manipulative because it did not involve artificial


                                            5
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 12 of 34 PageID: 2125




  distortion).
        Likewise, open market orders that realistically could be filled but are
  cancelled for lack of takers are not manipulative. E.g., CP Stone Fort Holdings, LLC
  v. Doe, No. 16 C 4991, 2016 WL 5934096, at *6 (N.D. Ill. Oct. 11, 2016). The
  hallmark of manipulative trading strategies like matched orders, wash sales and
  spoofing is that the orders are illusory. See David Goodboy, 5 Market Manipulation
  Tactics And How To Avoid Them, Nasdaq (April 11, 2018, 03:30:00 PM),
  https://www.nasdaq.com/article/5-market-manipulation-tactics-and-how-to-avoid-
  them-cm946807. In a spoofing scheme, for example, a trader will enter large buy
  orders at a price just below market that he attempts to cancel before they can be
  executed, thereby creating a false impression of buying interest and driving up
  prices. United States v. Coscia, 866 F.3d 782, 787 (7th Cir. 2017), cert. denied, 138
  S. Ct. 1989 (2018). What makes the scheme illegal is that the offer injects false
  information into the market, creating artificial prices. Id. Similarly, in matched or
  wash trades, the trader essentially “sells” shares to him or herself, creating the false
  impression of trading activity that is not real. See, e.g., United States v. Mulheren,
  938 F.2d 364, 371 n.5 (2d Cir. 1991).
        In contrast, “passive” or “resting” orders that other market participants can act
  on—the only kind of orders alleged here—are not manipulative, even if they go
  unfilled and are later canceled. CP Stone makes the point. The complaint there
  alleged that the defendants had entered “deceptive orders” that they would cancel
  after the market reacted to them, substituting in their place “aggressor” orders in the
  other direction to take advantage of the market move. 2016 WL 5934096 at *2.
  Finding that the allegations failed to state a claim for market manipulation, the court


                                             6
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 13 of 34 PageID: 2126




  explained:
               just calling an order deceptive does not make it so.
               According to the complaint, all of the so-called “Deceptive
               Orders” were passive, or resting orders, meaning they
               remained on the order book until they were either matched
               up with a counter-party offer, or cancelled. . . . In this
               sense, all of the offers or bids were legitimate and could
               have been matched at any time by a willing participant
               placing an aggressive order. And, had they been so
               matched, the market reaction would have been legitimate.
               Indeed, the complaint is devoid of any allegation that
               defendant refused to execute on any matched orders. Nor
               is there any allegation of how many orders were executed,
               how long the ultimately cancelled orders had remained
               resting and available for execution prior to cancellation, or
               whether the platform rules required the orders to be
               exposed further. . . . [P]laintiff’s theory boils down to an
               allegation that “if a subset of orders was ultimately
               cancelled, those orders, in hindsight, must never have been
               intended to be executed.”
  Id. at *6; see also Coscia, 866 F.3d at 797 n.64 (distinguishing the trading in C.P.
  Stone from spoofing); CP Stone Fort Holdings, LLC v. Doe (CP Stone II), No. 16 C
  4991, 2017 WL 1093166, at *4 (N.D. Ill. Mar. 22, 2017) (sustaining amended
  complaint because plaintiff’s additional allegations that deceptive orders were
  shielded behind smaller legitimate offers adequately pled spoofing that “injected
  inaccurate information into the market”).
        The law is clear: real offers to buy or sell stock on the open market are not
  manipulative.2 Yet the government’s entire theory now hinges solely on the use of
  two accounts to trade the same stock, with one taking advantage of price changes
  caused by real trades executed in the other. See Gov. Mem. at 30-31. Indeed, the

  2
    This is not changed by their cancellation following non-acceptance. Indeed, such
  a rule would mean that an order could never be cancelled once placed.

                                              7
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 14 of 34 PageID: 2127




  government now trumpets that a CTE is merely and simply any instance where “two
  accounts are trading at the same time in one stock with one account . . . profiting
  from the movement in the price of the stock caused by the other account.” Id. No
  longer are short sales or canceled orders or straw accounts required to make a CTE.
  See id. at 30-31, 72-74. Instead, despite spending much of its original and amended
  complaints, as well as its brief in defense of the initial complaint, emphasizing their
  importance, the government only now owns that a CTE is nothing more than
  coordinated—but real—trading in two accounts.
        No aspect of such trading is, without more, manipulative. In Colkitt, the Third
  Circuit held execution of real trades cannot, as a matter of law, be manipulative. 272
  F.3d 210 n.10. There is also nothing inherently manipulative in using multiple
  accounts to trade the same stock. ScripsAmerica, 119 F. Supp. 3d at 1237 (holding
  that “the mere use of three trading accounts—two in [one] name and one in
  [another]—does not evidence market manipulation in and of itself” because “many
  traders . . . use multiple accounts to place orders”); see also Colkitt, 272 F.3d at 210)
  (rejecting inference that use of multiple accounts to trade small cap stocks
  constituted evidence of manipulation).
        Despite ample opportunity to do so, the government’s 170-page Amended
  Complaint and 78-page Opposition Brief opposing Taub’s motion utterly fail to do
  the one thing that the Court required and the law demands: explain how Taub’s
  executed trades and resting, passive orders that were in no way illusory constitute
  market manipulation. Indeed, in all 248 cumulative pages there is but one attempt.
  Buried deep within the paragraph of the Amended Complaint setting forth the
  definition of a CTE, and surrounded by a great deal of conclusory rhetoric about


                                             8
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 15 of 34 PageID: 2128




  falsity and artificial influence that the government hopes can substitute for actual
  allegations of manipulation,3 the government states that the “trades of Taub and his
  Co-Conspirators in a security were not intended to be bona fide orders reflecting a
  view that the security was under- or over-valued.” Am. Compl. ¶ 27 (emphasis
  added). In other words, the government is saying that only orders “reflecting a view
  that [a] security [is] under- or over-valued” are bona fide. All others are
  manipulative. Not only is this proposition a legal conclusion without any support
  that the Court should disregard in ruling on a motion to dismiss, Fowler v. UPMC
  Shadyside, 578 F.3d 203, 210 (3d Cir. 2009), but it also stands in stark opposition to
  the law, to common experience, and to the government’s own alternate definition of
  the same term later in the Amended Complaint.
        First, as detailed above, the notion that trading is manipulative if done for any
  reason other than to take advantage of a perceived market under- or overvaluation
  of the stock runs smack into the requirement that manipulative trading must, as a
  matter of law, involve an artificial impact on stock prices caused by illusory, rather
  than real, trading. See Colkitt, 272 F.3d 189, 210 & n.10. If an offer to trade is real,
  the trader’s subjective evaluation of the stock’s value is irrelevant, and certainly does
  not transform a legal trade into an illegal one. Beyond the fact that this is the law, it
  is also obviously correct. The government’s “good deals only” definition would
  classify all kinds of innocent trading as manipulative, wreaking havoc on markets.


  3
    These bald assertions, together with the scores of others like them, including the
  government’s claim that CTEs “by definition, are manipulative,” Gov. Mem. at 31,
  are legal conclusions, not allegations of fact, and thus need not be taken as true on a
  motion to dismiss. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
  2009).

                                             9
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 16 of 34 PageID: 2129




  For example, a homebuyer who believes her shares of Amazon are undervalued but
  sells them anyway to make a down payment would be guilty of making non-bona
  fide, and therefore manipulative trades. Indeed, even the government does not stand
  by this absurd definition, contradicting it later when it states that a “non-bona fide
  order” is one “that, at the time it was placed, a trader intended to cancel before
  execution.” Am. Compl. at 59 n.3. Of the government’s two competing definitions,
  this one, and only this one, captures manipulative trading, since orders never
  intended to be filled inject false information into the market, and thus create artificial
  pricing. Unfortunately for the government, it has not made (and obviously cannot
  make) any such allegation here. To the contrary, the government concedes that
  Taub’s cancelled orders were genuine when made. 4

  4
    Despite this, and despite its express disavowal of their relevance, the government
  does discuss cancellations in the Amended Complaint. See Am. Compl. ¶¶ 27, 29. It
  does not, however, allege that cancelled orders were in any way illusory. Id. Indeed,
  as discussed further below, it admits that, unlike in a spoofing scheme, Taub’s
  “loser” trades—the only ones that it alleges were cancelled—were intended to be
  executed in order to remove other offers from the market. See id. ¶¶ 27, 29, 37(a).
  The paragraphs discussing cancelations do not allege that the orders were intended
  to be canceled from the outset, or that they were illusory or incapable of being
  executed, just that unexecuted orders would be canceled after Taub was done trading
  in that particular security—exactly as Taub explained in his memorandum in support
  of this motion. Mem. at 30 n.9. Thus, as in CP Stone, the government fails to plead
  facts showing that the canceled orders injected false information into the market.
  Moreover, while the parties now agree on the canceled orders’ irrelevance, it is
  nevertheless worth noting that the government’s own data shows that Taub’s
  cancelation rate was far lower than the market average. See Mem. at 30 n.9. High-
  frequency traders, who make up over half of all trading volume, often cancel almost
  99% of their orders. See Mary Schapiro, Chairman, U.S. Sec. & Exchange Comm’n,
  “Strengthening Our Equity Market Structure” (speech of Sep. 7, 2010), available at
  https://www.sec.gov/news/speech/2010/spch090710mls.htm (“[H]igh frequency
  trading firms can generate more than a million trades in a single day and now


                                             10
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 17 of 34 PageID: 2130




        In stark contrast to a spoofing or wash sale case, the Amended Complaint
  details that Taub’s trades were intended to be executed. According to the
  government, Taub’s “trading techniques” included:
        purchasing relatively large numbers of shares in a Winner Account with
        the benefits of Price Improvement and Enhanced Liquidity, and then,
        using Direct Access Trading, placing trades in a Loser Account that
        removed offers at lower prices for the purpose of artificially driving the
        price up. Once the bid rose, the large position in the Winner Account
        would be sold for a profit.
  Am. Compl. ¶ 37 (emphasis added). This assertion that Taub’s actual, consummated
  trades in the “Loser account” “artificially” moved the market highlights the
  government’s fundamental misunderstanding of what it must allege to make out a
  viable theory of manipulation. By alleging that Taub placed orders to remove other
  offers from the market—i.e., specifically because he intended to have them
  executed—the government admits that his orders were bona fide under the
  controlling law. As such, they simply cannot support a market manipulation claim. 5


  represent more than 50 percent of equity market volume. And many firms will
  generate 90 or more orders for each executed trade.”). In contrast, only 25.93% of
  Taub’s orders were canceled, including less than one-third (31.98%) in his so-called
  “loser” accounts. Declaration of Haim Bodek, Ex. A ¶¶ 9-10. In some accounts the
  figure was much lower, and some had no canceled orders at all. Id. ¶ 11. Taub’s
  cancellation rate was also dramatically lower than is found in spoofing strategies. In
  Coscia for example, more than 99% of orders were cancelled. 866 F.3d at 796.
  5
     The government’s throw-away argument that Taub cannot challenge the
  sufficiency of its allegations because the grand jury has already found his trading to
  be manipulative is nonsense. Gov. Mem. at 33. To begin, the Indictment was
  presented to the grand jury in early 2018, when the government still adhered to the
  now-abandoned theory set forth in its initial complaint. See Indictment, United
  States v. Taub, No. 18-cr-79 (D.N.J. Feb. 21, 2018), ECF No. 52. Indeed the
  Indictment itself contains allegations about Taub’s “secret[] fund[ing] and control[]”
  of the brokerage accounts, id. ¶ 2, describes the use of straw accounts, id. ¶¶ 10, 13,


                                            11
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 18 of 34 PageID: 2131




        That Taub figured out how to profit from a trading strategy of coordinated—
  but real, open market, bona fide—trading does not make him a market manipulator;
  it makes him a capitalist. See U.S. Commodity Futures Trading Comm’n v. Wilson,
  Civ. No. 13-7884, 2018 U.S. Dist. WL 6322024, at *21 (S.D.N.Y. Nov. 30, 2018)
  (“It is not illegal to be smarter than your counterparties in a swap transaction, nor is
  it improper to understand a financial product better than the people who invented
  that product.”).6 Taub’s strategy, as detailed by the government, Am. Compl. ¶ 37a,


  and only includes examples of CTEs involving short selling. See id. at 14. Moreover,
  the government has provided neither Taub nor the Court with any information about
  what it told the grand jury about his trading. The claim that Taub cannot challenge
  its current broad theory of manipulation because a much narrower theory was
  apparently approved by the grand jury is clearly wrong.
  6
    Taub’s strategy identified and exploited a weakness in the way a handful of
  extraordinarily large market makers priced certain shares. In pursuing a near no-risk,
  high-profit strategy to take advantage of what market makers call “dumb money”
  (the retail orders of average investors), these mega-market makers paid retail
  brokerages (TD Ameritrade, eTrade, Charles Schwab, etc.) for the right to fulfill
  their customers’ orders, a practice called “payment for order flow.” Bodek Rpt.
  ¶¶ 23-24, 32.
  What Taub discovered was that these sophisticated market makers did not always
  accurately take into account the level of liquidity supporting a stock’s price before
  offering to sell large quantities at that price. This meant that they sometimes
  mispriced stocks. Using professional trading tools that allowed him—unlike the so-
  called “dumb” retail money—to see the liquidity conditions supporting (or not
  supporting) prices, Taub exploited the mispricing. If he saw, for example, that a
  stock was trading at a certain price, but that only a few shares were on offer at that
  price in the “professional” marketplace, Taub would buy a large quantity of that
  stock in retail accounts (and thus, from the mega-market makers at their price), and
  then purchase the few shares supporting that price in his non-retail “professional”
  account, causing the price to rise. Once the mega-market makers corrected their
  prices to reflect the actual market conditions following these purchases, Taub sold
  the stocks back to them at a profit. See Taub Mem. at 30 n.9, 36 n.10. At that point,


                                            12
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 19 of 34 PageID: 2132




  was a “legitimate trading strateg[y] intended to anticipate and respond to market
  forces.” Colkitt, 272 F.3d 205. He did not “deceive purchasers and sellers” with non-
  bona fide orders as the government argues. Gov. Mem. at 22-23. To the contrary, his
  strategy was wholly dependent on the execution of his open market, bona fide orders.
  See Am. Compl. ¶ 37. In sum, because the government cannot allege Taub injected
  inaccurate information into the market, it cannot adequately allege market
  manipulation.7


  he canceled any remaining orders because he did not wish to buy at the corrected
  price.
  While often successful, despite Taub’s insight, executing his strategy still carried
  significant risk. If Taub misread the market, as he frequently did, he would lose
  money—i.e., trade at a combined loss in his direct access “Loser” and retail
  “Winner” accounts. See Complaint, S.E.C. v. Taub, No. 16-cv-9130 (D.N.J.
  December 12, 2016, ECF No. 1 at ¶ 18 (alleging that roughly 20% of Taub’s CTEs
  lost money).
  7
    Taub’s strategy of beating the mega-market makers at their own game also shows
  the “legitimate business reason,” Gov. Mem. at 53, for his using multiple accounts
  in various names. As explained above, the mega-market makers profit off the so-
  called “dumb money” and pay brokerages handsomely for the right to do so. Bodek
  Rpt. ¶¶ 23-24, 32. At the same time, the mega-market makers try to avoid having
  professional or “toxic” investors they cannot exploit in their order flow. Id. ¶ 32.
  Accordingly, the mega-market makers pressure the retail brokerages to exclude
  savvy traders like Taub from their platforms, a request to which the brokerages often
  accede in order to keep the mega-market maker happy (and paying). Id. ¶¶ 32-33.
  When Taub’s brokerage accounts were shut down for this reason, he created
  corporate accounts or recruited associates to regain access to the brokerage
  platforms. While arguably deceptive, such accounts were neither illegal nor
  manipulative because no deception reached the market. To use an analogy, Taub
  was like a gambler counting cards in a casino. Card counting is not illegal, but the
  house has a financial incentive to identify and exclude those doing it. See Hoagburg
  v. Harrah’s Marina Hotel Casino, 585 F. Supp. 1167, 1170 (D.N.J. 1984). Often,
  card counters who are caught will use a disguise to get back into the casino. This,


                                           13
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 20 of 34 PageID: 2133



  II.   AS THE COURT HELD, THE GOVERNMENT MUST SHOW
        THAT IT CAN TRACE THE ASSETS IT HAS SEIZED TO
        MANIPULATIVE TRADING.
        At oral argument and in its written order, the Court stressed repeatedly that
  the government must trace the assets it wishes to seize to a “viable” theory of market
  manipulation and it must do so “precisely.” Hrg. Tr. at 39:8-13, 81:1-7; see also
  Taub Mem. at 17-18 (collecting examples).
        To begin, the government can only meet this burden if it pleads a viable
  theory. And as explained above, by abandoning the pattern alleged in its original
  Complaint and broadening its theory to the point where it now disavows the
  importance of the conduct it originally cited—short sales, straw accounts, warning
  letters—the government is wholly unable to get past this initial, most basic hurdle.
  But the government goes further, explicitly defying the Court’s instructions by
  arguing that it “does not have to satisfy any tracing requirements to satisfy” Rule
  G(2) of the Supplemental Rules for Admiralty or Maritime Claims and Asset


  too, is perfectly legal. Taub disguised that the accounts were his for the same
  purpose—he had figured out a legal way to beat the mega-market makers and he
  wanted to avoid their efforts to shut him down.
  If the mega-market makers or brokerages wish to sue Taub for trying to avoid their
  efforts to exclude him, they may. And if the government believes he tricked them
  into providing something of value—brokerage services for which he paid—in a way
  that constitutes a fraud, they can charge that case. What they cannot do is what they
  have done here—try to charge real, open market orders and executed trades as
  manipulation by “dirtying up” Taub with allegations about conduct that the
  government itself now states is not the “gravamen” of its market manipulation
  allegation. Put simply, Taub’s use of “disguised” accounts, by placing real orders
  and executing real trades, did nothing more than allow him to trade. He certainly did
  not deceive the market. Indeed, because a trader’s name is never disclosed to the
  market, it made no difference to market participants whether Taub traded in his own
  name or in someone else’s. See Dkt. 77-1 at 20-21.

                                           14
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 21 of 34 PageID: 2134




  Forfeiture Actions (“Rule G”), Gov. Mem. at 9, 16.
        Beyond defying the Court’s order, the government’s no-need-to-trace
  assertion is wrong. This Court correctly applied Rule G(2), especially where, as here,
  the government would also be required to perform the tracing anyway under a
  Monsanto analysis. Rule G(2)(f) requires a forfeiture complaint to “state sufficiently
  detailed facts to support a reasonable belief that the government will be able to meet
  its burden of proof at trial.” Of course, to win at trial, the government must trace the
  assets. 18 U.S.C. § 981(a)(1)(A) (only property “involved in” or “traceable to”
  certain criminal activity is forfeitable under); United States v. $8,221,877.16 in U.S.
  Currency ($8,221,877.16 I), 330 F.3d 141, 158 (3d Cir. 2003) (interpreting this
  language to mean that “[i]n forfeitures under section 981, the government is required
  to trace the seized property directly to the offense giving rise to the forfeiture.”); see
  also United States v. Voigt, 89 F.3d 1050, 1087 (3d Cir. 1996) (same). Therefore, as
  this Court held, even at the pleading stage, the government must show that it will be
  able to meet its tracing burden.
        In $8,221,877.16 I, for example, the government sought forfeiture under both
  § 981 and the substitute asset provision of 18 U.S.C. § 984. 330 F.3d at 144. On
  appeal, the Third Circuit found the substitute asset provision inapplicable and
  remanded the case with instructions to dismiss the case “if the government cannot
  fulfill the tracing requirement under section 981.” Id. at 161. The district court in
  that case then did exactly that. Although the government had alleged a broad
  conspiracy to launder drug proceeds, the court found that the government did not
  “provide any specific allegations that any of the sources of the deposited money was
  engaged in the specified unlawful activity.” United States v. $8,221,877.16 in U.S.


                                             15
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 22 of 34 PageID: 2135




  Currency ($8,221,877.16 II), No. 00-cv-2667, at *17 (D.N.J. July 7, 2004).
  Similarly, the government alleged that it could trace $419,748.37 to a named drug
  trafficker and that these funds were “drug proceeds used to further facilitate money
  laundering activities,” but the court found the allegations inadequate because they
  did not link the funds to specific drug transactions, such as by specifying the “type
  of narcotics involved, the time period when the alleged violation occurred and . . .
  the individuals involved.” Id. at *15-16.
        The court in United States v. One Partially Assembled Drag Racer reached
  the same result. There, the court found that the complaint alleged “the predicate
  violations . . . with sufficient particularity” and stated that the property in question
  was “traceable to” those violations. 899 F. Supp. 1334, 1341 (D.N.J. 1995).
  Nevertheless, it dismissed the complaint because the government gave “no
  indication that it [would] be able to trace the proceeds of claimant’s alleged criminal
  activity to his purchase of the Property.” Id. These cases show, therefore, that where
  the government is unable to trace the seized funds to concrete offenses, dismissal is
  proper.
        The Fourth Circuit’s opinion in United States v. Mondragon, on which the
  government heavily relies, is not to the contrary. Mondragon held that “the
  complaint must at bottom allege facts sufficient to support a reasonable belief that
  the property is subject to forfeiture”; in other words, that the government will prevail
  on the merits. 313 F.3d 862, 865–66 (4th Cir. 2002). If the government cannot trace
  the assets, it cannot meet this standard. See United States v. One Gulfstream G-V Jet
  Aircraft, 941 F. Supp. 2d 1, 16 (D.D.C. 2013) (applying Mondragon to hold that
  “[a]bsent some specific indication that the [property] is derived from or traceable to


                                              16
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 23 of 34 PageID: 2136




  illicit activity, the complaint must be dismissed.”).8
        The government also argues that it does not need to trace the seized assets to
  Taub’s allegedly manipulative trading because Taub has no legal income, glibly
  comparing him to professional drug dealers. Gov. Mem. at 12-13. But this assumes
  that all of Taub’s trading was illegal, which, for all the reasons explained above, is
  the very showing they have failed to make. And, as demonstrated at length in the
  prior briefing and argument in this matter, much of Taub’s trading does not meet the
  pattern that the government previously alleged formed the basis of its claim. In short,
  the government cannot just say that all of his trading is illegal (as all drug dealing
  is) and then seize the proceeds of all of his trading.9 As detailed above and directed
  by the Court, the government has to show how specific trades were illegal. Indeed,
  even under the government’s new expansive theory, 9% of Taub’s trades still are not
  alleged to be illegal. Gov. Mem. at 28, 51.


  8
     The other out-of-circuit cases cited by the government are also readily
  distinguishable. Several, for example deal with sufficiency of the evidence rather
  than pleading standards, see United States v. $506,069.09 Seized From First Merit
  Bank, 664 F. App’x 422, 433 (6th Cir. 2016); United States v. $2,200,000 in U.S.
  Currency, No. 12-cv-3501, 2014 WL 1248663, at *13 (D. Md. Mar. 26, 2014), or
  with requests for sanctions. United States v. Any & All Funds on deposit at
  JPMorgan Chase, No. 12-cv-7530, 2013 WL 5511348, at *5 (S.D.N.Y. Oct. 2,
  2013).
  9
    This critical distinction—all drug dealing is illegal; all trading is not—distinguishes
  all of the drug dealing cases upon which the government relies. See United States v.
  Two Parcels of Real Property, 92 F.3d 1123, 1127 (11th Cir. 1996) (government
  alleged that income was from drug dealing); United States v. $2,200,000 in U.S.
  Currency, No. 12-cv-3501, 2014 WL 1248663, at *13 (D. Md. Mar. 26, 2014)
  (government made specific allegations plausibly showing that each drug dealt was
  illegal).


                                             17
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 24 of 34 PageID: 2137




         Finally, the government ignores that tracing is required under the Monsanto
  analysis, which requires the government to show “probable cause . . . that the assets
  in dispute are traceable or otherwise sufficiently related to the crime charged.” Kaley
  v. United States, 571 U.S. 320, 324 (2014); see also, e.g., S.E.C. v. Coates, No. 94-
  cv-5361, 1994 WL 455558, at *3 (S.D.N.Y. Aug. 23, 1994) (ordering a hearing to
  determine whether “the SEC has made a showing that the frozen assets are traceable
  to fraud”).10 Taub has followed the Court’s lead in challenging the adequacy of the
  Amended Complaint before re-raising his Monsanto motion, see Hrg. Tr. 81:17-20,
  83:9-20, but would renew that motion if his motion to dismiss were denied. Thus,
  whether under Rule G(2) or under Monsanto, the government cannot restrain Taub’s
  assets before trial without showing they are traceable to specific illegal conduct.

  III.   EVEN IF THE GOVERNMENT COULD ALLEGE THAT THE
         TRADES WERE MANIPULATIVE, IT DOES NOT TRACE THE
         SEIZED FUNDS TO TAUB’S TRADING.
         This Court held that the government must “sufficiently plead allegations to
  trace the alleged improper conduct to the forfeitable property.” Hrg. Tr. at 79:9-10.
  That correctly states the tracing standard: the funds must be traced to the offense. In

  10
     Under United States v. Monsanto, 491 U.S. 600 (1989), and its progeny, a claimant
  can move for a release of funds needed to pay for counsel in a parallel criminal case.
  If the claimant shows need and makes a prima facie claim, the government must then
  show “probable cause to think (1) that the defendant has committed an offense
  permitting forfeiture, and (2) that the property at issue has the requisite connection
  to that crime.” See Kaley, 134 S. Ct. at 1095.
  Taub’s original motion to dismiss also sought a Monsanto hearing. Dkt. 77. The
  Court was satisfied Taub had shown financial need, Hrg. Tr. 86:20-87:1, but deferred
  the probable cause question until after the government amended its complaint. Id. at
  81:17-20, 83:9-20. The Court also recognized the substantial overlap between
  Monsanto tracing and the forfeiture pleading standard. See id. at 6:3-19, 34:2-10,
  34:15-18.

                                            18
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 25 of 34 PageID: 2138




  this case, the underlying offense is the alleged manipulative trading.
        In its response, after declaring that tracing is unnecessary in contravention of
  the Court’s “statement” to the contrary, Gov, Mem. at 49 n.9, the government argues
  in the alternative that the Amended Complaint complies with the Court’s instructions
  by “trac[ing] the flow of funds painstakingly” in a “model of tracing.” Id. at 36.
  Taub’s initial brief in support of this motion explains at length why this is not so and
  identifies tracing defects with regard to every single account and asset listed in the
  Amended Complaint. Taub Mem. at 19-25.
        For many assets, the government does no tracing at all. See id. at 25 (collecting
  examples). For many others, the tracing is entirely conclusory, alleging only that
  certain assets are “traceable to proceeds of the Manipulation Scheme” or can be
  traced to accounts “in which illegal Coordinated Trading Events occurred.” See id.
  at 20-22. And for all the assets the government claims to trace, the Amended
  Complaint traces solely to bank and brokerage accounts rather than to specific
  allegedly manipulative trades. See id. at 23-25. Such tracing is inadequate because
  “[b]ank accounts do not commit crimes; people do. It makes no sense to confiscate
  whatever balance happens to be in an account bearing a particular number, just
  because proceeds of crime once passed through that account.” Voigt, 89 F.3d at 1087
  (quoting United States v. $448,342.85, 969 F.2d 474, 476 (7th Cir. 1992)). The
  Amended Complaint violates this fundamental rule consistently and repeatedly. In
  fact, the government has never traced a single seized dollar to a particular allegedly
  manipulative trade or CTE.
        The government’s Opposition Brief does nothing to rebut this argument (nor
  could it). Instead, the government simply ignores the problem and doubles down on


                                            19
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 26 of 34 PageID: 2139




  its deficient tracing. For example:
       The government claims that it “thoroughly tracks the sources of the
         defendants in rem, with specifics about accounts funds were transferred
         between, dates of transactions, and the amounts of transactions.” Gov. Mem.
         at 11. Again, this is tracing to accounts and transfers between accounts, not to
         allegedly manipulative trades.

        The government argues that “[t]he defendants in rem consist of funds that can
         ultimately be traced back, through a series of transactions, to accounts held by
         Taub or his nominees, and beyond that to transfers made to those accounts by
         Taub, which are attributable to Taub’s Manipulation Scheme.” Id. at 15.
         Again, this is conclusory tracing to a broad “manipulation scheme,” not to
         specific allegedly manipulative trades as required by this Court, following the
         Third Circuit’s decision in Voigt.

        And the government argues it has done enough to trace to an account that
         “was funded largely by brokerage accounts used for CTEs,” Id. at 38, failing
         to trace to specific allegedly manipulative trades yet again.11

          Thus, the government has failed to trace the assets it has seized to specific
  manipulative trades, as required by the Court’s order and Third Circuit law.

  11
      The government misquotes and mischaracterizes the portion of Taub’s
  memorandum addressing these deficiencies. For example, it claims that Taub says
  the Amended Complaint “‘alleges that [one bank account] received funds from four
  brokerage accounts but nothing more.’” Gov. Mem. at 37 (supposedly quoting Taub
  Mem. at 21). What Taub’s memorandum actually says is that “[a]lthough the
  government lists [a checking account] and four brokerage accounts as the source of
  these funds, it never traces the funds to manipulative trading in those accounts.”
  Taub Mem. at 21. Of course Taub recognized that some parts of the Amended
  Complaint describe transfers between accounts or baldly assert that certain
  brokerage accounts conducted CTEs (that was his argument); but there is a big
  difference between tracing funds to a brokerage account that conclusorily is alleged
  to have made “CTEs” and tracing to actual manipulative trading. The government’s
  misquotation, and the similar mischaracterization of Taub’s arguments in the
  subsequent paragraphs of the Opposition Brief, underscore that the government has
  not performed the kind of tracing this Court demanded and the law requires.
  Compare Gov. Mem. at 37-39 with Taub Mem. at 19-25.

                                             20
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 27 of 34 PageID: 2140



  IV.   THE GOVERNMENT’S ALLEGATIONS OF MONEY
        LAUNDERING DO NOT SAVE ITS TRACING DEFICIENCIES.
        The Court previously held that even under a money laundering theory, the
  government would need to allege a viable theory of manipulative trading and trace
  the assets to the offense. See Hrg. Tr. at 42:5-13 (“Whether you then get into the
  money-laundering or not, I still have to work it back to the underlying scheme. And
  then where did the money flow from there.”). This too is legally correct. The
  gravamen of money laundering is the use of financial transactions to carry out or
  conceal other crimes. See 18 U.S.C. § 1956(a)(1)(A) & (B). Thus, there can be no
  money laundering without a predicate offense. Further, as this Court correctly held,
  forfeiture based on money laundering is subject to the same traceability requirement
  as other crimes. See 18 U.S.C. § 981(a); Hrg. Tr. at 42:5-13.
        The government ignores the Court’s decision here as well, arguing that tracing
  is unnecessary because “the same property would be subject to forfeiture under the
  money laundering theory” without it. Gov. Mem. at 17. The government’s claim that
  the magic words “money laundering” permit it to seize whatever assets it likes, be
  they “clean” or “dirty,” is legally unsound, as the Court has already held. See Dkt. 84
  at 42 n.9, 48; Hrg. Tr. at 40:11-41:2, 42:5-13. Indeed, the forfeiture statute applies
  precisely the same traceability requirement to money laundering as it does to any
  other offense. See 18 U.S.C. § 981(a). In fact, the two key Third Circuit opinions
  requiring tracing, Voigt and $8,221,877.16 I, were both money laundering cases.
  $8,221,877.16 I, 330 F.3d at 144; Voigt, 89 F. 3d at 1087-88. Despite the
  government’s protestations to the contrary, this Court got it right: the government
  must trace the seized funds to specific allegations of money laundering.
        The cases the government cites—which all stand for the unsurprising


                                            21
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 28 of 34 PageID: 2141




  proposition that otherwise clean funds become forfeitable if used to launder the
  proceeds of a predicate offense because those funds are now traceable to the distinct
  crime of laundering—in no way undermine the Court’s holding. United States v.
  Baker, 227 F.3d 955, 965 (7th Cir. 2000) (clean funds were used to process payments
  for prostitution); United States v. Coffman, 859 F. Supp. 2d 871, 881-82 (E.D. Ky.
  2012) (“The presence of the legitimate funds disguised the nature and source of the
  tainted funds and disguised the transaction as legitimate.”); United States v.
  Clarkson Auto Elec., Inc., No. 10-cr-6111, 2012 WL 345911, at *7 (W.D.N.Y. Feb.
  1, 2012) (finding “probable cause to believe that the seized accounts . . . constitute
  property involved in money laundering offenses or traceable to such property.”).
        To seize assets under a money laundering theory the government must
  plausibly allege: (1) a predicate criminal offense; (2) financial transactions to carry
  out or conceal that offense; and (3) that the seized assets are traceable to those
  laundering activities. See United States v. Bansal, 663 F.3d 634, 645 (3d Cir. 2011)
  (describing the elements of money laundering); Voigt, 89 F.3d at 1087 (requiring
  traceability where forfeiture is based on money laundering). Here, the government
  has failed to allege any one of them.
        First, the Amended Complaint fails to link the supposedly laundered assets to
  a predicate offense because its allegations of manipulative trading are inadequate for
  the reasons discussed above. United States v. $1,399,313.74 in U.S. Currency, 591
  F. Supp. 2d 365, (S.D.N.Y. 2008), is on point. In that case, the government alleged
  that seized funds were narcotics proceeds laundered through a “black market peso
  exchange” scheme. Id. at 367-68. The complaint described the general “exchange”
  scheme and various money transfers, but the court dismissed it for failing to connect


                                            22
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 29 of 34 PageID: 2142




  the particular funds seized to narcotics activity. Id. at 373-74. The complaint
  contained only “bare allegations” that “the [funds] constitute[d] criminally derived
  property derived from narcotics trafficking and the laundering of monetary
  instruments.” Id. at 374. So too here. Although the government describes various
  banks transfers, since it cannot plausibly allege that the funds were derived from
  market manipulation, moving them around cannot constitute money laundering. See
  Hrg. Tr. at 42:5-13 (this Court noting that money laundering must be “work[ed]
  back” to the “underlying scheme”).
        Second, the government fails to detail how Taub’s bank transfers carried out
  or concealed manipulative trading. As with any offense, the government must show
  that the assets were “involved in” money laundering. See 18 U.S.C. § 983(c)(3);
  Voigt, 89 F.3d at 1087. Even under the broader “facilitation theory” adopted by other
  courts (but not the Third Circuit), the property must “make[] the prohibited conduct
  less difficult or more or less free from obstruction or hindrance.” United States v.
  Puche, 350 F.3d 1137, 1153 (11th Cir. 2003).
        The government has not pleaded with the requisite particularity how the
  seized assets were involved in money laundering. For example, in many places the
  government simply asserts that certain transfers “were money laundering
  transactions,” e.g., Am. Compl. ¶ 92, or that certain transfers were done “in order to
  promote and to conceal the scheme.” E.g., id. ¶ 26; see also id. ¶¶ 82, 250. But this
  kind of conclusory “formulaic recitation of the elements” is “insufficient” as a matter
  of law. See Twombly, 550 U.S. at 555. The government also relies on allegations that
  Taub commingled innocent funds with proceeds of the allegedly manipulative
  trading. Gov. Mem. at 63-64. But even if the government could plausibly allege that


                                            23
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 30 of 34 PageID: 2143




  specific trades were manipulative, “[m]erely pooling tainted and untainted funds in
  an account does not, without more, render that account subject to forfeiture.” United
  States v. Tencer, 107 F.3d 1120, 1134 (5th Cir. 1997); see also Voigt, 89 F.3d at
  1087; Puche, 350 F.3d at 1153; $448,342.85, 969 F.2d at 476-77.
        Finally, the government fails to trace any seized assets to any specific
  instances of money laundering. As with any crime, as this Court and the Third
  Circuit held, where laundering provides the basis for forfeiture “the government is
  required to trace the seized property directly to the offense.” $8,221,877.16 I, 330
  F.3d at 158; see also Voigt, 89 F.3d at 1087; Hrg. Tr. at 42:5-13. The government
  does not do so. Instead, it merely “traces” the funds to various bank accounts or
  baldly asserts that Taub’s investments in various LLCs were money laundering
  transactions. See Taub Mem. 28-29 (collecting examples).
        The government tries to defend its “faux tracing” by saying that the
  conclusory allegations are “merely introductory paragraphs for sections of the
  complaint that contain detailed tracing.” Gov. Mem. at 39-40. In the very next
  paragraph, however, the government says that it does not need to provide detailed
  tracing of Taub’s LLC investments because “[t]he introductory section regarding
  Taub’s partnership investments explains that Taub’s investments are traceable the
  proceeds he obtained from his market manipulation scheme.” Id. at 40. Such circular
  tracing is obviously inadequate.
        In sum, money laundering allegations cannot justify the seizure of innocent
  funds or the seizure of funds without tracing. Because the government fails to trace
  Taub’s assets to money laundering, even after the Court required it to do so, those
  claims must fail.


                                           24
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 31 of 34 PageID: 2144



  V.    TAUB HAS SHOWN THAT THE GOVERNMENT HAS SEIZED
        MILLIONS OF DOLLARS IN PROCEEDS THAT FALL
        OUTSIDE EVEN THE INITIAL PATTERN ALLEGED.
        In his initial brief in support of this motion, Taub identified $18,787,131 in
  profits from trades that fell outside the initial pattern alleged to be manipulative.
  Taub Mem. at 30-39. This figure is not surprising given that the government
  conceded that 70% of Taub’s trades did not fit the “typical” CTE pattern described
  in its original complaint. See Hrg. Tr. at 30:21-24. Since neither the Amended
  Complaint nor the Opposition Brief plausibly alleges that these trades were
  manipulative, the proceeds of these trades, at a minimum, must be released.
        First, Taub identified $1,753,407 from trades during 2014 and 2015 that the
  government does not even allege to be part of CTEs. Taub Mem. 31-32. These were
  identified by comparing the brokerage data to the CTE lists provided in Taub’s
  criminal case. And this amount is now corroborated by the government’s more
  recent concession that almost 9% of Taub’s trades were not “CTEs” at all. Because
  it cannot even attempt to allege that these trades were manipulative, the government
  repeats its position that it can restrain entirely clean money at the pleading stage or
  seize it on a money laundering theory. Gov. Mem. at 70-71. But this argument is
  refuted above and inconsistent with the Court’s order specifically requiring the
  government to perform principled tracing analysis that “precisely” traces specific
  seized assets to manipulative trades.
        Second, Taub identified $7,705,245 earned from trades using only brokerage
  accounts openly and notoriously associated with him. Taub Mem. at 32-33. These
  trades fell outside the government’s original theory that alleged “straw” and
  “nominee” accounts were an essential part of the manipulation scheme. See Am.
  Compl. ¶¶ 42-61, 165-72, 200-346. In its Opposition Brief, the government

                                            25
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 32 of 34 PageID: 2145




  responds, strangely, by repudiating that theory and saying that “Taub’s trading in his
  own name is the gravamen of the criminal conduct in this case.” Gov. Mem. at 72;
  see also id. (“The government has defined CTEs in such a way that trading in a
  nominee name is not an element either of market manipulation broadly, or part of
  the government’s definition of CTEs.”). The government cannot rely on such
  conduct to convince this Court to decline to dismiss the original complaint but then
  minimize that allegation when Taub shows that he earned much of his trading
  proceeds from “CTEs” conducted entirely in accounts openly in his name. These
  funds should be released.
        Third, Taub identified $9,822,853 in profits from trades that involved no short
  sales. Taub Mem. 34-36. As the Court will recall, short sales were a key element of
  the manipulation theory alleged in the original Complaint, see Compl. ¶¶ 23-31, and
  were part of the trading pattern that the Court found plausibly alleged manipulation.
  And, at least in the Amended Complaint (if not its brief), the government still
  attaches significance to short sales: all five examples of CTEs listed there involved
  them.12 In its attempt to save its unsupportably broad definition of manipulative
  trading (so that it can claim all of Taub’s trading is manipulative and therefore seize
  all of his assets), the government now says that short selling is no longer a feature of
  its manipulative trading theory. Gov. Mem. at 74. The government only does this
  now that Taub has definitively demonstrated that almost $10 million of the proceeds
  from just the first two years of the alleged scheme were from “long only” CTEs. The


  12
     As explained in Taub’s initial memorandum in support of this motion, the
  Amended Complaint provides absolutely no details about these “example” CTE
  trades, but Taub’s expert determined that each involved short sales. See Taub Mem.
  at 16 n.6, 36.

                                            26
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 33 of 34 PageID: 2146




  government cannot have it both ways—it cannot use the allegation of short sales to
  persuade the Court not to dismiss the original Complaint and then say that short
  selling is unimportant when Taub shows that much of his trading did not involve it.
        Fourth, Taub identified $9,291,552 he earned before receiving any warning
  letters from brokerage firms about his trading. Taub Mem. at 37-38. At least earlier
  in this litigation, and still in the Amended Complaint, the government advanced
  these warning letters as critical to its theory that Taub engaged in deceptive conduct.
  See Compl. ¶¶ 45-50; Am. Compl. ¶¶ 62-67. The warning letters were also an
  important factor in this Court’s holding that the government had plausibly alleged
  manipulation. Hrg. Tr. 72:10-73:4. But now that Taub has established that he earned
  more than $9 million of the seized proceeds before any warning letters were issued,
  the government again reverses course and says Taub’s alleged failure to heed such
  warnings is not a component of its manipulation theory. Gov. Mem. at 72. Once
  again, the government cannot have it both ways and these funds should be released.
        Finally, the government argues that the mere fact that Taub could trace some
  of the proceeds to specific categories of trades proves that its Amended Complaint
  provided him sufficient facts to frame a responsive pleading and therefore should
  not be dismissed. But this argument conflates the fact-pleading standard with the
  motion-to-dismiss standard. The heart of Taub’s motion is not that the government’s
  allegations are unclear (though they are) but that they do not plausibly allege that
  Taub committed a crime nor adequately trace any assets to a crime—both of which
  this Court required the government to do, in no uncertain terms. To survive a motion
  to dismiss, the complaint must plead “enough facts to state a claim to relief that is
  plausible on its face.” Twombly, 550 U.S. at 570. For all the reasons discussed above,


                                            27
Case 2:16-cv-09158-JMV-JBC Document 181 Filed 05/13/19 Page 34 of 34 PageID: 2147




  the government has failed to do so and the Amended Complaint should be dismissed.
                                   CONCLUSION
        For the foregoing reasons, the Court should enter an order granting Taub’s
  motion to dismiss the Amended Complaint and dissolving the Restraining Order. In
  the alternative, this Court should dismiss the Amended Complaint in part with
  respect to the proceeds of trades that, as set forth above and in Taub’s memorandum
  dated February 6, 2019, are not plausibly alleged to fit within a viable theory of
  manipulation, and dissolve the Restraining Order commensurately.

   Dated: May 13, 2019                         Respectfully submitted,
   Newark, New Jersey
                                               s/ Lawrence S. Lustberg
                                               Lawrence S. Lustberg
                                               Jason R. Halpin
                                               GIBBONS P.C.
                                               One Gateway Center
                                               Newark, N.J. 07102-5310
                                               (973) 596-4500 (telephone)
                                               (973) 596-0545 (facsimile)

                                               s/ Jonathan R. Streeter
                                               Jonathan R. Streeter
                                               Roger A. Burlingame
                                               Theodore E. Yale
                                               DECHERT LLP
                                               1095 Avenue of the Americas
                                               New York, New York 10025
                                               (212) 698-3500 (Telephone)
                                               (212) 698-3599 (Facsimile)

                                               Attorneys for Claimant Joseph Taub




                                          28
